DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to the claims.  Specifically, applicant argues Yamazaki fails to disclose “the conductive polymer particle band is divided in a lateral direction of the separator” and “forming the cellulose derivative in a form of a film on a surface of the separator, the first electrode member, and the second electrode member”. Applicant further argues Tsubaki fails to disclose “the conductive polymer particle band is divided in a lateral direction of the separator” as Tsubaki discloses a single continuous film.
The examiner disagrees with applicant.  Yamazaki ‘502 discloses the method of forming the polymer is a dip-coating the winding and then drying and thus the conductive polymer particle band will cover the width of the separator and said band can be divided into a first region and second region similar to fig. 9 of the present application.  Furthermore, as Yamazaki ‘502 discloses the method of forming the polymer is a dip-coating the winding and then drying, accordingly, a film comprising cellulose will be formed on a surface of the separator, the first electrode member, and the second electrode member. Tsubaki ‘312 discloses immersion of polymer dispersion and then drying method used and thus the conductive polymer particle band will cover the width of the separator and said band can be divided into a first region and second region similar to fig. 9 of the present application.  Therefore, Yamazaki ‘502 and/or Tsubaki ‘312 disclose the newly added limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 7-9, 12, & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0279502) in view of Sato et al. (US 2018/0218844).
In regards to claim 1,
Yamazaki ‘502 discloses an electrolytic capacitor having a capacitor element (20 – fig. 2; [0200]) housed inside a body case ([0201] – note external terminals required therefore the capacitor element must be inside a case), the capacitor element having a first electrode member (21 – fig. 2; [0200]) and a second electrode member (22 – fig. 2; [0200]) wound up with a separator (23 – fig. 2; [0200]) in between, wherein 
the electrolytic capacitor further has, between the first and second electrode members, a conductive polymer particle band in which conductive polymer particles in a dense state are disposed to extend in a longitudinal direction of the separator ([0201], [0061], & [0205-0206] – note the method of forming the polymer is a dip-coating the winding and then drying method and thus the conductive polymer particles will be formed in a dense state extending in a longitudinal direction of the separator), 
the conductive polymer particle band contains a cellulose derivative ([0201], [0061], [0112], & [0205-0206] – instance wherein solution includes methylcellulose), 
the conductive polymer particle band is divided in a lateral direction of the separator ([0201], [0203], [0061], [0112], & [0205-0206] – note layer is divided based on the current specification interpretation of divided), and 
the conductive polymer particle band covers, within at least one of regions on opposite sides of a center line of the separator in the lateral direction thereof, one half or more of the region in the lateral direction ([0201], [0203], [0061], [0112], & [0205-0206] – note the method of forming the polymer is a dip-coating the winding and then drying and thus the conductive polymer particle band will cover at least one of regions on opposite sides of a center line of the separator in the lateral direction thereof, one half or more of the region in the lateral direction).  Yamazaki ‘502 fails to disclose the capacitor element holding an electrolyte solution.

Sato ‘844 discloses an electrolytic capacitor having a capacitor element housed inside a body case ([0041]), the capacitor element having a first electrode member (1 – fig. 1; abstract) and a second electrode member (2 – fig. 1; abstract) wound up with a separator (3 – fig. 1; abstract) in between, the capacitor element holding an electrolyte solution (abstract), wherein 
the electrolytic capacitor further has, between the first and second electrode members, a conductive polymer particle band in which conductive polymer particles in a dense state are disposed to extend in a longitudinal direction of the separator ([0019] – note immersion of polymer dispersion and then drying method used and thus the conductive polymer particles will be formed in a dense state extending in a longitudinal direction of the separator), 
the conductive polymer particle band is divided in a lateral direction of the separator ([0019] – note layer is divided based on the current specification interpretation of divided), and 
the conductive polymer particle band covers, within at least one of regions on opposite sides of a center line of the separator in the lateral direction thereof, one half or more of the region in the lateral direction ([0019] – note immersion of polymer dispersion and then drying method used and thus the conductive polymer particle band will cover at least one of regions on opposite sides of a center line of the separator in the lateral direction thereof, one half or more of the region in the lateral direction).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an electrolytic solution as taught by Sato ‘844 with the capacitor of Yamazaki ‘502 to obtain a capacitor with improved ESR properties.

In regards to claim 3,
Yamazaki ‘502 further discloses wherein the cellulose derivative is a gelator that gelates water on being heated to 45°C or higher ([0112] – methylcellulose).  

In regards to claim 4,
Yamazaki ‘502 further discloses wherein the cellulose derivative is one selected from the group consisting of methyl cellulose, hydroxyethylmethyl cellulose, hydroxyethylethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose ([0112]).  

In regards to claim 7,
Yamazaki ‘502 discloses a method of manufacturing an electrolytic capacitor having a capacitor element (20 – fig. 2; [0200]) housed inside a body case ([0201] – note external terminals required therefore the capacitor element must be inside a case), the method comprising: 
a winding step of winding up a first electrode member (21 – fig. 2; [0200]) and a second electrode member (22 – fig. 2; [0200]) with a separator (23 – fig. 2; [0200]) in between to form the capacitor element in a form of a roll ([0201]; 
a cellulose derivative immersion step of immersing the capacitor element in a water solution of a cellulose derivative ([0201], [0061], [0112], [0128], [0203], & [0205-0206] – instance wherein solution includes methylcellulose and water); 
a first drying step of drying the capacitor element taken out of the water solution and forming the cellulose derivative in a form of a film on a surface of the separator, the first electrode member, and the second electrode member ([0201], [0061], [0112], [0128], [0203], & [0205-0206]); 
a conducting polymer immersion step of, after the first drying step, immersing the capacitor element in a dispersion liquid of a conducting polymer ([0201], [0061], [0112], [0128], [0203], & [0205-0206] – second dip-coating to form second polymer); 
a second drying step of drying the capacitor element taken out of the dispersion liquid ([0201], [0061], [0112], [0128], [0203], & [0205-0206] – second dip-coating/drying to form second polymer).  Yamazaki ‘502 fails to disclose the capacitor element holding an electrolyte solution and an electrolyte liquid holding step of, after the second drying step, holding the electrolyte solution between the first and second electrode members.

Sato ‘844 discloses a method of manufacturing an electrolytic capacitor having a capacitor element housed inside a body case ([0041]), the capacitor element holding an electrolyte solution (abstract), the method comprising: 
a winding step of winding up a first electrode member (1) and a second electrode member (2) with a separator (3) in between to form the capacitor element in a form of a roll (fig. 1; [0037]); 
a conducting polymer immersion step of immersing the capacitor element in a dispersion liquid of a conducting polymer ([0038]); 
a drying step of drying the capacitor element taken out of the dispersion liquid ([0039]); and 
an electrolyte liquid holding step of, after the second drying step, holding the electrolyte solution between the first and second electrode members ([0040]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an electrolytic solution as taught by Sato ‘844 with the capacitor of Yamazaki ‘502 to obtain a capacitor with improved ESR properties.

In regards to claim 8,
Yamazaki ‘502 further discloses wherein in the second drying step, the capacitor element is dried in an environment of 45°C or higher ([0203]).  

In regards to claim 9,
Yamazaki ‘502 further discloses wherein the cellulose derivative is one selected from the group consisting of methyl cellulose, hydroxyethylmethyl cellulose, hydroxyethylethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose ([0112]).  

In regards to claim 12,
Yamazaki ‘502 further discloses wherein the cellulose derivative is formed in a form of a film on a surface of the separator, the first electrode member, and the second electrode member ([0201], [0061], [0112], [0128], [0203], & [0205-0206]).

In regards to claim 14,
Yamazaki ‘502 further discloses wherein, in the cellulose derivative immersion step, the water solution of the cellulose derivative has a concentration of 0.05% to 2% ([0115] & table 5).

In regards to claim 15,
Yamazaki ‘502 further discloses wherein, in the cellulose derivative immersion step, the water solution of the cellulose derivative has a concentration of 0.5% to 1% ([0115]).

Claim(s) 1-4 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 2018/0277312) in view of JP06036975A hereafter referred to as Ini.
In regards to claim 1,
Tsubaki ‘312 discloses an electrolytic capacitor having a capacitor element housed inside a body case ([0069-0070]), the capacitor element having a first electrode member (21 – fig. 1; [0058]) and a second electrode member (22 – fig. 1; [0058]) wound up with a separator (23 – fig. 1; [0058]) in between, the capacitor element holding an electrolyte solution ([0068] & [0033]), wherein 
the electrolytic capacitor further has, between the first and second electrode members, a conductive polymer particle band in which conductive polymer particles in a dense state are disposed to extend in a longitudinal direction of the separator ([0062-0067]), 
the conductive polymer particle band is divided in a lateral direction of the separator ([0062-0067] – note layer is divided based on the current specification interpretation of divided), and 
the conductive polymer particle band covers, within at least one of regions on opposite sides of a center line of the separator in the lateral direction thereof, one half or more of the region in the lateral direction ([0062-0067] – note immersion of polymer dispersion and then drying method used and thus the conductive polymer particle band will cover at least one of regions on opposite sides of a center line of the separator in the lateral direction thereof, one half or more of the region in the lateral direction).  Tsubaki ‘312 fails to disclose the conductive polymer particle band contains a cellulose derivative.

Ini discloses an electrolyte for an electrolytic capacitor comprising a cellulose derivative (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte solution of Ini as the electrolyte solution of Tsubaki ‘312 thus obtaining the conductive polymer particle band contains a cellulose derivative (note the electrolyte solution is contained in voids/gaps of the conductive polymer particle band) to obtain a capacitor wherein the liquid electrolyte component with a higher viscosity reducing the potential of leakage.

In regards to claim 2,
Tsubaki ‘312 fails to disclose wherein the cellulose derivative is contained in the electrolyte solution.

Ini discloses wherein the cellulose derivative is contained in the electrolyte solution (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte solution of Ini as the electrolyte solution of Tsubaki ‘312 to obtain a capacitor wherein the liquid electrolyte component with a higher viscosity reducing the potential of leakage.

In regards to claim 3,
Tsubaki ‘312 fails to disclose wherein the cellulose derivative is a gelator that gelates water on being heated to 45°C or higher.

Ini discloses wherein the cellulose derivative is a gelator that gelates water on being heated to 45°C or higher (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte solution of Ini as the electrolyte solution of Tsubaki ‘312 to obtain a capacitor wherein the liquid electrolyte component with a higher viscosity reducing the potential of leakage.

In regards to claim 4,
Tsubaki ‘312 fails to disclose wherein the cellulose derivative is one selected from the group consisting of methyl cellulose, hydroxyethylmethyl cellulose, hydroxyethylethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose.

Ini discloses wherein the cellulose derivative is one selected from the group consisting of methyl cellulose, hydroxyethylmethyl cellulose, hydroxyethylethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte solution of Ini as the electrolyte solution of Tsubaki ‘312 to obtain a capacitor wherein the liquid electrolyte component with a higher viscosity reducing the potential of leakage.

In regards to claim 10,
Tsubaki ‘312 fails to disclose wherein the cellulose derivative is a gelator that gelates water on being heated to 45°C or higher.

Ini discloses wherein the cellulose derivative is a gelator that gelates water on being heated to 45°C or higher (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte solution of Ini as the electrolyte solution of Tsubaki ‘312 to obtain a capacitor wherein the liquid electrolyte component with a higher viscosity reducing the potential of leakage.

In regards to claim 11,
Tsubaki ‘312 fails to disclose wherein the cellulose derivative is one selected from the group consisting of methyl cellulose, hydroxyethylmethyl cellulose, hydroxyethylethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose.

Ini discloses wherein the cellulose derivative is one selected from the group consisting of methyl cellulose, hydroxyethylmethyl cellulose, hydroxyethylethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte solution of Ini as the electrolyte solution of Tsubaki ‘312 to obtain a capacitor wherein the liquid electrolyte component with a higher viscosity reducing the potential of leakage.

Allowable Subject Matter
Claim(s) 13 & 16-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein a first region of the conductive polymer particle band is on a first side of the center line and a second region of the conductive polymer particle band is on a second side of the center line, and wherein, in the lateral direction, the first region is separated from the second region (claim 13), wherein, in the conducting polymer immersion step, the dispersion liquid impregnates into the capacitor element starting at an end edge and does not reach a center line of the capacitor element (claim 16), and wherein the cellulose derivative immersion step, the first drying step, the conducting polymer immersion step, and the second drying step form a conductive polymer particle band, wherein the conductive polymer particle band includes conductive polymer particles and the cellulose derivative, wherein the conductive polymer particle band is divided in a lateral direction of the separator into a first region and a second region, wherein the first region of the conductive polymer particle band is on a first side of a center line of the separator in the lateral direction thereof and the second region of the conductive polymer particle band is on a second side of the center line in the lateral direction thereof, and wherein, in the lateral direction, the first region is separated from the second region (claim 17-18).

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848